Citation Nr: 0517118	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-06 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to May 
1942 and from January 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The veteran died in February 1993, at age 73.  The cause 
of death was pneumonia.  

3.  There is no medical evidence to show that the veteran's 
pneumonia, cardiorespiratory arrest and sepsis were present 
during service or for many years thereafter, nor does the 
medical evidence show that either disease was linked to any 
incident of service.  

4.  The veteran was not service-connected for any disability 
during his lifetime and did not apply for VA compensation 
benefits during his lifetime.  

5.  The claim for accrued benefits was received more than 
nine years after the veteran's death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004).  

2.  The criteria for accrued benefits have not been met. 38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the widow of the veteran, claims service 
connection for the cause of the veteran's death and accrued 
benefits.  The Death Certificate shows that the veteran died 
in February 1993, at age 73.  He died at his residence.  The 
cause of death was listed as pneumonia, without any other 
contributing causes.  An undated Record of Death lists 
diagnoses of cardiorespiratory arrest and sepsis.  

The Veterans Claims Assistance Act of 2000 (herein "VCAA")

VA has a duty to assist the appellant in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The appellant filed her claims after the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claims.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled with respect to the claims now 
before the Board.  She was sent a VCAA notice letter in 
November 2002.  Further, discussions in the subsequent rating 
decision of May 2003, an October 2003 VCAA notice up-date 
letter, a November 2003 RO letter requesting evidence, and 
the January 2004 statement of the case (SOC) adequately 
informed her of the information and evidence needed to 
substantiate all aspects of her claims.

VCAA notice letters dated in November 2002 and October 2003 
informed the appellant of the VCAA's implementing 
regulations, including that VA would assist her in obtaining 
government or private medical or employment records, provided 
that she sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that this 
document shows that the appellant was notified of the 
evidence needed to substantiate her claims and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  That was done in 
this case, with the November 2002 VCAA notice letter being 
sent well before the May 2003 decision on the claims.  

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element,"  the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to her claims.  The October 2003 VCAA notice 
letter asked for "any other treatment records for the 
veteran's death causing medical conditions which you have not 
yet given to our office."  The letter also requested that 
she "Tell us about any additional evidence or information 
that you what us to try and get for you."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005). 

The appellant has been provided with every opportunity to 
submit evidence and argument in support of her claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of her claims.  Mayfield, supra. 

As to the issue of accrued benefits, the Board also notes 
that VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  The enactment of the VCAA has no material effect on 
adjudication of the claim for accrued benefits currently 
before the Board.  The law, not the evidence, controls the 
outcome of this appeal (see Sabonis v. Brown, 6 Vet. App. 426 
(1994)).  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5103A.  In this case, VA has obtained the veteran's service 
records.  VA has also requested all post-service medical 
records identified by the appellant and has received a 
response that the facility did not keep records that long.  
The appellant was informed of the negative response.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board has considered the duty to obtain a medical 
opinion.  Here, there is no medical evidence to show that the 
veteran had heart or lung disease during service or for 
decades thereafter, and the medical evidence that is of 
record does not suggest that his fatal pneumonia with 
underlying cardiovascular disease was linked to any remote 
incident of or finding recorded during service.  For this 
reason, a VA medical opinion is not needed to decide the 
merits of the claim.  See 38 U.S.C.A. § 5103A(d).  There is 
absolutely no documented or even alleged incident of service 
to which an examiner might be asked to causally link the 
veteran's death.  The evidence of record is sufficient for a 
determination on the merits of this case, as the evidence 
shows the cause of the veteran's death to be unrelated to any 
incident of or finding recorded during service.  
Consequently, the provisions of the law and regulations do 
not require VA to obtain a medical opinion.  

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to these claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and the 
appellant's procedural rights have not been abridged.  
Bernard, supra.

Service Connection for the Cause of the Veteran's Death.  

Law and Regulations

To establish service connection for a disability, the facts 
as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease (including hypertension), when they are manifested to 
a compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related. 
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but it must be shown that 
there was a causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  
A claimant is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background

The report of an examination, dated in August 1945, shows the 
veteran's cardiovascular system and lungs were normal.  

An Affidavit for Philippine Army Personnel, also dated in 
August 1945, includes a space to list wounds and illnesses.  
The veteran did not list any.  

Following service, many years passed without competent 
medical documentation of any chronic disability.  

The appellant reported private medical treatment of the 
veteran in 1970.  The RO attempted to obtain these records 
and was told that the facility only keeps records for 25 
years, and would not have records as old as those requested.  
The appellant was informed of this response.  

The Death Certificate shows that the veteran died in February 
1993, at age 73.  He died at his residence.  The cause of 
death was listed as pneumonia, without any other contributing 
causes.  An undated Record of Death lists diagnoses of 
cardiorespiratory arrest and sepsis.  

In December 2002, a medical health officer certified that the 
death certificate was signed based on information given by 
the appellant.  The rationale being that cough and fever and 
age 74 were the basis for a diagnosis of pneumonia, with a 
public health overview.  The death certificate was brought to 
the health center for the reason that the veteran died at 
home.  The scenario happened due to lack of information and 
the confusion of the informant.  

In her appeal, the appellant explained that she knew the side 
effects of the veteran's service, because it affected his 
hearing and he was sick with malaria.  She asserted that was 
why he was ill for many years at age 60 and above.  She 
explained that he did not receive treatment for financial 
reasons.  

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  There is no competent medical evidence to 
connect the veteran's fatal illness to his active military 
service.  That is, there is no competent medical evidence to 
support her claim.  She may feel that the veteran's final 
illness was connected to his experiences during service; 
however, that is a medical determination and as a lay 
witness, she does not have the medical training and 
experience to offer competent opinion evidence connecting the 
veteran's death to his active service.  38 C.F.R. § 3.159(a) 
(2004).  See also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

To the contrary, there is competent evidence against a causal 
link between the veteran's fatal pneumonia with underlying 
cardiovascular disease and any incident of or finding 
recorded during service.  The veteran's 1993 death 
certificate indicates that the immediate cause of death was 
pneumonia and there is another document implicating 
cardiorespiratory arrest and sepsis.  A Personal Record from 
the Army of the Philippines, signed by the veteran and dated 
in August 1945, indicates that his lungs and cardiovascular 
system were normal.  All additional service documentation 
contains nothing to indicate any abnormality, disease or 
injury of the veteran's heart or lungs.  An August 1945 
affidavit signed by the veteran indicates he incurred no 
wounds or illnesses during his Philippine Army service.  
Significantly, many years passed without medical 
documentation of any disabilities.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  The August 1945 examination report, the 
August 1945 affidavit, and the passage of many years without 
medical documentation of illness constitute a preponderance 
of evidence against the claim.  As the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  

Accrued Benefits.  

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death.  38 U.S.C.A. 5121 
(West 2002); 38 C.F.R. § 3.1000 (2004).  Applications for 
accrued benefits must be received within one year after the 
date of the veteran's death.  38 U.S.C.A. § 5121(c).  

The Board acknowledges the appellant's argument that she did 
not file a timely claim because of financial problems.  She 
essentially argues for a tolling of the requirement to file 
for accrued benefits based on this fact. The Board has no 
legal authority for equitable tolling of the requirement for 
receiving an application for accrued benefits based on the 
date of notification of a surviving spouse by VA of the 
provisions of regarding accrued benefits.  The applicable 
statutory and regulatory provisions are without ambiguity and 
clear on their face, and the Board is bound by them.  It is 
pertinent to note that the United States Court of Appeals for 
Veterans Claims (CAVC) has held that alleged ignorance can 
not be used as an excuse for failure to follow a promulgated 
regulation.  See Morris v. Derwinski, 1 Vet. App. 260 (1991), 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 
(1947).  See also Velez v. West, 11 Vet. App. 148, 156-57 
(1998).  In Morris, the CAVC noted that the Supreme Court of 
the United States had held that persons dealing with the 
Government were charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris at 265.

In the present case, the veteran died in February 1993. The 
RO received the appellant's claim for accrued benefits in 
October 2002, over nine years after the veteran's death.  
Because the appellant's claim for accrued benefits was filed 
over one year after the veteran's death, the claim must be 
denied.  The claim for accrued benefits is denied due to the 
absence of legal merit, or the lack of entitlement under the 
law.  See Sabonis v. West, 6 Vet. App. 426, 430 (1994).  






ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  

The claim for accrued benefits is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


